Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

Claim Rejections - 35 USC § 102/103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Kurma Raju et al. in a first embodiment US2019/0041922 or, 	in the 	alternative, under 35 U.S.C 103 as obvious over Kurma Raju et al. in a 	first embodiment US2019/0041922 in view of Wang et al. US2020/0365522.

	Per claim 1 Kurma Raju et al. teaches an information apparatus (100, see fig.1A-1B) comprising a main body chassis (104, see fig.1B; [0029]) including electric components (128; [0031], [0023]) that are heating elements ([0022], [0033]) and a display chassis (108) including a display (116; [0029], [0041], [0056]), the main body chassis and the display chassis being rotatably connected at their respective connecting edge parts (see fig.1B-3; [0036]), the information apparatus further comprising: a heat dissipation plate (124, Abstract, see fig.1B, “shielding 124 conducts/dissipates heat from the electronic component 128 and TIM to the heat spreader 102, therefore the shielding is a heat dissipation plate”) in the main body chassis (see fig.1B) and thermally connected to the electric components (see fig.1B); a display control component (128; [0023], [0031], [0073]) in the main body chassis and configured to control the display (see fig.1B; [0031] & [0073]); a flexible substrate (812, see fig.8-9; [0026], [0047], “provide communication between both chassis”, “Examiner note: the FPC would have to couple the electronic component 128 of the first chassis with an electronic component (i.e. display of the second chassis) to provide communication between both chassis”) connecting the display control component and the display through the connecting edge parts (see, fig.6-10; [0047]); and a thermal conductive sheet  (102; [0025], [0033]-[0035]) thermally connected to the heat dissipation plate (see fig.1B) and which extends from the main body chassis to the display chassis (see fig.1B) and at least partially overlay with the flexible substrate at the connecting edge parts (see fig.1B-10). 
	Alternatively, Wang et al. discloses  the information apparatus further comprising: a heat dissipation plate (300; [0025], [0037]-[0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat dissipation plate as taught by Wang et al. in the information apparatus of Kurma Raju et al., because it enables effective heat dissipation from the heat producing component, thus ensuring better operation of the information apparatus. 
	Per claim 2 Kurma Raju et al. teaches the information apparatus (100) according to claim 1, wherein the flexible substrate (812) and the thermal conductive sheet (102) have respective facing surfaces fixed at least partially to each other at the connecting edge parts (see fig.6-9).  
	Per claim 3 Kurma Raju et al. teaches information apparatus according to claim 1, wherein the display chassis (108) has a heat conductive cover ([0025], see fig.1A-2, “second chassis can usefully be treated as a heat sink”) covering a surface opposite to a display surface (see fig.1A-2, “the casing/cover 108 covers the surface opposite to the display surface 116”) of the display (116), and the thermal conductive sheet is thermally connected to the heat conductive cover ([0033], see fig.1B-2, “ thermal conductive sheet 102 is shown passing through and connected to the hinge and heat conductive cover 108”).  
	Per claim 4 Kurma Raju et al. teaches the information apparatus according to claim 1, wherein the thermal conductive sheet (102) is thermally connected to the display control component (128, see fig.1B; [0024]-[0025], [00034]-[0035]).  
	Per claim 6 Kurma Raju et al. in view of Wang et al. teaches the information apparatus according to claim 1, wherein the heat dissipation plate (300) is a vapor chamber ([0025], [0037]-[0040]).

Claim Rejections - 35 USC § 102/103

Claim(s) 5 is/are rejected under 35 U.S.C 103 as being unpatentable over  	Kurma Raju et al. US2019/0041922 in a first embodiment (alone or as 	modified by Wang et al. US2020/0365522) in view of Kurma Raju et al. 	US2019/0041922 in a second embodiment

	Per claim 5 Kurma Raju et al. in a first embodiment teaches information apparatus according to claim 1, 
	Kurma Raju et al. in a first embodiment however discloses a silicone rubber ([0025])
	Kurma Raju et al. in a first embodiment however does not explicitly teach wherein the thermal conductive sheet has surfaces covered with resin protective layers.  
	Kurma Raju et al. in a second embodiment however discloses wherein the thermal conductive sheet (1102) has surfaces covered with resin protective layers (1108; [0059], “polypropylene”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a resin protection layer as taught by Kurma Raju et al. in a second embodiment in the information apparatus of Kurma Raju et al. in the first embodiment, because the resin protection layer is durable and lasts long, thus enabling multiple flexing of the FPC and heat spreader without wear and tear. 

Email Communication

2.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hong US2020/0204666 discloses A foldable electronic device is provided, which includes a flexible display; a hinge assembly configured to fold and unfold a first area and a second area of the flexible display onto and away from each other; and a heat diffusion member. 
	OH et al. US2020/0356143 discloses A flexible display device is provided, which includes a first housing, a second housing, a hinge structure that connects the first housing and the second housing and supports a hinge motion of the first housing or the second housing, a heat source disposed in the first housing, a heat sink disposed in the second housing, and a heat-dissipation path structure disposed across the first housing, the hinge structure, and the second housing. The heat-dissipation path structure transfers heat generated by the heat source to the heat sink.
	Saeidi US2017/0163302 discloses a heat transfer electromagnetic interference shield. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835